NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                          SAMANTHA D., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, M.D., Appellees.

                              No. 1 CA-JV 21-0332
                               FILED 6-14-2022


           Appeal from the Superior Court in Maricopa County
                             No. JD533534
           The Honorable Nicolas B. Hoskins, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellees Department of Child Safety
                      SAMANTHA D. v. DCS, M.D.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge Cynthia J. Bailey and Judge Peter B. Swann joined.


W I L L I A M S, Judge:

¶1           Samantha D. (“Mother”) appeals the superior court’s order
terminating her parental rights to her child. For the following reasons, we
affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Mother has a long history of substance abuse. While pregnant,
Mother received methadone treatment to manage her opioid addiction.
One month before giving birth, the Arizona Department of Child Safety
(“DCS”) received a report that Mother had admitted to smoking fentanyl
while pregnant. The child was born substance exposed to methadone and
intra-uterine exposed to fentanyl.

¶3             DCS initiated an in-home dependency which allowed Mother
and the child to live with maternal grandmother. DCS provided Mother
with services, including daycare, family preservation services, drug testing,
and substance abuse assessment/treatment. However, after Mother
continued to test positive for substances, including fentanyl, amphetamine,
methamphetamine, benzodiazepine, and methadone, DCS removed the
child and filed an out-of-home dependency petition. DCS alleged the child
was dependent as to Mother due to substance abuse, neglect, and mental
health issues.

¶4             Soon after, Mother began an inpatient detox program. Upon
discharge, Mother stated she would enter a residential treatment facility.
Several days later, Mother entered a residential treatment facility but left
the next day. Mother then returned to the inpatient detox program and
reported she was abusing fentanyl and benzodiazepines. When Mother was
discharged five days later, she refused referral to Terros and claimed she
would enter residential treatment instead. Mother did not enter a
residential treatment facility.

¶5            Two months later, Mother reported using fentanyl, and tested
positive for amphetamine, methamphetamine, methadone, and marijuana.


                                     2
                      SAMANTHA D. v. DCS, M.D.
                         Decision of the Court

Over the next several months, Mother continued to use drugs and
sporadically participated in services.

¶6           Terros then recommended Mother complete residential
treatment, but Mother initially refused. Mother later agreed to complete an
assessment at a residential treatment facility but failed to do so. Over the
next approximately six months, Mother submitted to only one of
twenty-eight required drug tests. That single test was positive for
amphetamine, methamphetamine, benzodiazepine, and fentanyl.

¶7           DCS moved to terminate Mother’s parental rights on the
grounds of substance abuse and six months’ and nine months’ time in an
out-of-home placement. See A.R.S. § 8-533(B)(3), (B)(8)(a), (B)(8)(b).

¶8            About three months before the termination trial, Mother
informed DCS she planned to stop using substances so that she could enroll
in a residential treatment program at Lifewell. When DCS offered to help
Mother self-enroll, Mother did not respond and did not enter treatment at
Lifewell.

¶9            At the pre-trial conference, Mother again stated she planned
to enter treatment at Lifewell.

¶10           At the termination trial five weeks later, Mother moved to
continue trial for ninety days “so that she [could] complete her course of
treatment with Lifewell.” Mother informed the court she had not yet
entered treatment at Lifewell despite being referred for residential
treatment more than seven months ago. The court denied Mother’s motion,
noting that Mother had failed to enter treatment despite prior statements to
the court she would do so.

¶11           The court terminated Mother’s parental rights on the grounds
of six months’ and nine months’ time in an out-of-home placement. See
A.R.S. § 8-533(B)(8)(a), (b). Mother timely appealed.

¶12           We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution, A.R.S. §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1), and Arizona
Rule of Procedure for the Juvenile Court 103(A).

                              DISCUSSION

¶13          Mother contends the superior court abused its discretion
when it denied her motion to continue. Mother does not challenge the
court’s statutory findings, or that termination of the parent-child


                                     3
                       SAMANTHA D. v. DCS, M.D.
                          Decision of the Court

relationship was in the child’s best interests. Accordingly, we do not
address those findings. See Crystal E. v. Dep’t of Child Safety, 241 Ariz. 576,
578, ¶ 6 (App. 2017) (“[W]e adhere to the policy that it is generally not our
role to sua sponte address issues not raised by the appellant.”); Christina G.
v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 14 n.6 (App. 2011)
(recognizing the failure to develop an argument on appeal usually results
in abandonment and waiver of the issue).

¶14           A motion to continue may be granted “only upon a showing
of good cause.” Ariz. R.P. Juv. Ct. 46(F). We review the denial of a motion
to continue for a clear abuse of discretion. Yavapai Cnty. Juv. Action No.
J-9365, 157 Ariz. 497, 499 (App. 1988), holding modified on other grounds by
Maricopa Cnty. Juv. Action No. JS-7499, 163 Ariz. 153, 157–58 (App. 1989).
A motion to continue will not be reversed absent a showing of prejudice.
State v. Mauro, 159 Ariz. 186, 200 (1988).

¶15            The superior court’s finding that no good cause existed to
continue the trial is supported by the record. During the fourteen months
the child was in care, Mother repeatedly stated she would attend a
residential treatment program, and, despite ample time and opportunity,
she failed to do so. The court was likewise within its discretion to find
unpersuasive Mother’s statements about her plans to enter Lifewell and we
will not reweigh such evidence on appeal. See Ariz. Dep’t of Econ. Sec. v.
Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004) (noting the juvenile court is in
the best position to judge the credibility of witnesses).

¶16          Even if the court abused its discretion, arguendo, Mother has
neither shown, nor alleged, prejudice resulting from the denial of her
motion to continue. See Mauro, 159 Ariz. at 200.

                               CONCLUSION

¶17          For the foregoing reasons, we affirm the superior court’s
termination order.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA



                                        4